Citation Nr: 0810578	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  03-33 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for limitation of extension of the right long finger.

2.  Entitlement to an initial compensable rating for 
limitation of extension of the right ring finger.

3.  Entitlement to an initial rating in excess of 10 percent 
for frostbite residuals of the nose and forehead, prior to 
October 2005.

4.  Entitlement to an initial rating in excess of 10 percent 
for frostbite residuals of the nose and forehead, subsequent 
to October 2005. 

Entitlement to an initial rating in excess of 10 percent for 
frostbite residuals of the left ear.




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina that in pertinent part granted 
service connection and assigned disability ratings for the 
following disabilities:   residuals of frostbite to the right 
hand (30 percent); residuals of frostbite to nose, forehead, 
and left ear (10 percent); limitation of extension of the 
right long finger (10 percent); and limitation of extension 
of the right ring finger (0 percent).  Thereafter, the 
veteran perfected an appeal as to the initial evaluations 
assigned for each of these service-connected disabilities.

In April 2005, the Board denied the veteran's claim for an 
initial rating in excess of 30 percent for residuals of 
frostbite to the right hand and remanded the additional 
claims to the RO via the Appeals Management Center (AMC) for 
further development and readjudication. 

In a February 2006 rating decision, the RO assigned a 
separate 10 percent rating for frostbite residuals of the 
left ear.  The appeal for a higher rating remains before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

The RO also granted service connection and assigned 
disability ratings for the following disabilities in the 
February 2006 rating decision: degenerative joint disease of 
the right long finger (10 percent); degenerative joint 
disease of the right ring finger (10 percent); and squamous 
cell carcinoma of the right hand, left hand, lower lip, and 
forehead (all separately rated as 0 percent).  The Board 
notes that the veteran was notified of his appellate rights 
in March 2006 and did not initiate an appeal concerning any 
these matters. 

In March 2008, a Deputy Vice-Chairman of the Board granted 
the December 2007 motion of the veteran's representative to 
advance this case on the Board's docket, pursuant to the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007).

As a final preliminary matter, in a February 2006 deferred 
rating decision, it was noted that medical evidence was 
associated with the claims file that pertained to the 
veteran's service-connected disability of frostbite residuals 
of the right hand.  The RO indicated that this issue was no 
longer on appeal.  However, it was noted that the case should 
be referred to the rating board upon return to the RO.  The 
Board refers this matter to the RO for appropriate action. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Competent medical evidence demonstrates that the 
veteran's service-connected limitation of extension of the 
right long finger is manifested by complaints of pain and 
functional limitation as well as findings of ankylosis of the 
proximal interphalangeal joint and limitation of motion.

3.  Competent medical evidence demonstrates that the 
veteran's service-connected limitation of extension of the 
right ring finger is manifested by complaints of pain and 
functional limitation as well as findings of limitation of 
motion.

4.  Prior to October 3, 2005, competent medical evidence 
demonstrates that the veteran's service-connected frostbite 
residuals of the nose and forehead are manifested by cold 
sensitivity, numbness, and scaling of the skin.

5.  From October 3, 2005, competent medical evidence 
demonstrates that the veteran's service-connected frostbite 
residuals of the nose and forehead are manifested by cold 
sensitivity, discoloration, and scaling of the skin.

6.  Prior to October 3, 2005, competent medical evidence 
demonstrates that the veteran's service-connected frostbite 
residuals of the left ear are manifested by cold sensitivity, 
numbness, and scaling of the skin.

7.  From October 3, 2005, competent medical evidence 
demonstrates that the veteran's service-connected frostbite 
residuals of the left ear are manifested by cold sensitivity, 
discoloration, and scaling of the skin.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for limitation of extension of the right long finger 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5229 (2007).

2.  The criteria for an initial compensable rating for 
limitation of extension of the right ring finger have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5230 (2007).

3.  Prior to October 3, 2005, the criteria for an initial 
rating in excess of 10 percent for frostbite residuals of the 
nose and forehead have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 
(2007).

4.  From October 3, 2005, the criteria for the assignment of 
a 20 percent rating for frostbite residuals of the nose and 
forehead have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2007).

5.  Prior to October 3, 2005, the criteria for an initial 
rating in excess of 10 percent for frostbite residuals of the 
left ear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2007).

6.  From October 3, 2005, the criteria for the assignment of 
a 20 percent rating for frostbite residuals of the left ear 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code 7122 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claims for entitlement to service 
connection were received in November 2000.  He was notified 
of the provisions of the VCAA by the RO in correspondence 
dated in May 2001 and May 2002.  These letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claims, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims, and requested that the veteran send 
in any evidence in his possession that would support his 
claims.  In a November 2002 rating decision, the RO granted 
entitlement to service connection for residuals of frostbite 
to nose and forehead as well as the left ear, limitation of 
extension of the right long finger, and limitation of 
extension of the right ring finger.  The veteran appealed the 
assignment of the initial evaluations for these benefits.  He 
was again notified of the provisions of the VCAA by the AMC 
in correspondence dated in April 2005.  Thereafter, the 
claims were reviewed and a supplemental statement of the case 
was issued in February 2006.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Mayfield v. Nicholson (Mayfield III), 07-7130 
(Fed. Cir. September 17, 2007).

The claims for an initial compensable evaluation for 
limitation of extension of the right ring finger as well as 
for initial evaluations in excess of 10 percent for residuals 
of frostbite to the nose and forehead, residuals of frostbite 
to the left ear, and limitation of extension of the right 
long finger are downstream issues from the grants of service 
connection.  See Grantham v. Brown, 114 F.3d 1156 (1997).  
VA's General Counsel recently held that no VCAA notice was 
required for such downstream issues, and that a Court 
decision suggesting otherwise was not binding precedent.  See 
VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 2004); cf. 
Huston v. Principi, 17 Vet. App. 370 (2002).  The Board is 
bound by the General Counsel's opinion.  See 38 U.S.C.A. § 
7104(c) (West 2002).  While this logic is called into some 
question in a recent Court case, neither this case nor the GC 
opinion has been struck down.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
The RO has made multiple requests for the veteran's service 
treatment records from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri.  The veteran has been informed 
that his records were destroyed in a 1973 fire at the NPRC.  
While the Board acknowledges that it has a heightened duty to 
explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule under these 
circumstances, see O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992), 
further attempts to obtain additional evidence would be 
futile.  Private treatment records and all relevant VA 
treatment records pertaining to his service-connected 
conditions have been obtained and associated with his claims 
file.  He has also been provided with multiple VA medical 
examinations to assess the current state of his service-
connected cold injury disabilities.  

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.  

Initial Ratings

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

Limitation of Extension of the Right Long Finger and Right 
Ring Finger

In a November 2002 rating action, the RO awarded the veteran 
service connection and assigned a 10 percent rating for 
limitation of extension of the right long finger (secondary 
to his service-connected disability of residuals of right 
hand frostbite injury) pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5229, effective August 26, 2002.  The RO also 
awarded the veteran service connection and assigned a 
noncompensable rating for limitation of extension of the 
right ring finger (secondary to his service-connected 
disability of residuals of right hand frostbite injury) 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5230, 
effective August 26, 2002.  In his July 2003 notice of 
disagreement, the veteran requested higher ratings for these 
disabilities.

Laws and Regulations

Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand
(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.
(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.
(3) Evaluation of ankylosis of the index, long, ring, and 
little fingers:
(i) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.
(ii) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint is individually 
fixed in a favorable position.
(iii) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of 
more than two inches (5.1 cm.) between the fingertip(s) and 
the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis.
(iv) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as favorable 
ankylosis.
(4) Evaluation of ankylosis of the thumb:
(i) If both the carpometacarpal and interphalangeal joints 
are ankylosed, and either is in extension or full flexion, or 
there is rotation or angulation of a bone, evaluate as 
amputation at metacarpophalangeal joint or through proximal 
phalanx.
(ii) If both the carpometacarpal and interphalangeal joints 
are ankylosed, evaluate as unfavorable ankylosis, even if 
each joint is individually fixed in a favorable position.
(iii) If only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as unfavorable 
ankylosis.
(iv) If only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as favorable 
ankylosis.
(5) If there is limitation of motion of two or more digits, 
evaluate each digit separately and combine the evaluations.
See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation 
of Motion of Single or Multiple Digits of the Hand (2007).

Ankylosis of Individual Digits

5226 Long finger, ankylosis of:
Majo
r
Mino
r
Unfavorable or favorable
10 
10 
Note: Also consider whether evaluation as 
amputation is warranted and whether an additional 
evaluation is warranted for resulting limitation 
of motion of other digits or interference with 
overall function of the hand.


See 38 C.F.R. § 4.71a, Diagnostic Code 5226 (2007).

5227 Ring finger, ankylosis of:
Majo
r
Mino
r
Unfavorable or favorable
0 
0 
Note: Also consider whether evaluation as 
amputation is warranted and whether an additional 
evaluation is warranted for resulting limitation 
of motion of other digits or interference with 
overall function of the hand.


See 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2007).



Limitation of Motion of Individual Digits

5229  Index or long finger, limitation of 
motion:
Major
Minor
With a gap of one inch (2.5 cm.) or more between 
the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the 
extent possible, or; with extension limited by 
more than 30 degrees
10
10
With a gap of less than one inch (2.5 cm.) 
between the fingertip and the proximal 
transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is 
limited by no more than 30 degrees
0
0
See 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2007).


5230  Ring or little finger, limitation of 
motion: Any limitation of motion
0
0
See 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2007).

Single Finger Amputations

5154  Long finger, amputation of:
Majo
r
Mino
r
With metacarpal resection (more than one-half the 
bone lost) 
20
20
Without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto
10
10
See 38 C.F.R. § 4.71a, Diagnostic Code 5154 (2007).

5155 Ring finger, amputation of:
Majo
r
Mino
r
With metacarpal resection (more than one-half the 
bone lost) 
20
20
Without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto
10
10
See 38 C.F.R. § 4.71a, Diagnostic Code 5155 (2007).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

Factual Background and Analysis

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of an initial rating 
in excess of 10 percent for limitation of extension of the 
right long finger nor the assignment of an initial 
compensable rating for limitation of extension of the right 
ring finger.

A May 2001 VA treatment record reflects an assessment of 
right hand motor impairments due to old frostbite of 
bilateral hands.  Range of motion findings were noted as 
metacarpophalangeal (MCP) joint flexion from 0 to 80 degrees, 
proximal interphlangeal joint (PIP) flexion to 30 degrees, 
and distal interphalangeal joint (DIP) flexion to 30 degrees.  
A July 2001 VA MRI report revealed findings of mild flexor 
tenosynovitis of the 4th finger and mild to moderate 
degenerative arthritic changes of the PIP and DIP joints of 
the fingers of the right hand.

Private treatment records dated in August 2001 from the Hand 
Therapy Center indicate that the veteran reported locking of 
the middle and ring fingers.  It was further noted that the 
veteran exhibited good passive range of motion of his 
metacarpophlangeal joints and interphlangeal joints but had 
limited active motion.  The veteran reported decreased 
sensation in his right hand as well as difficulty with 
grasping, lifting, and pinching.  Additional treatment notes 
dated in August 2001 reflect a selection that the veteran's 
pain interferes with activity and may prevent activity.

Additional VA treatment notes dated in September 2001 noted 
findings of right hand causalgia and loss of function 
secondary to frostbite.  A December 2001 VA orthopedic 
consultation note noted complaints of right hand loss of 
function.  The examiner noted that the veteran's passive 
motion of the right fingers was virtually complete but 
associated with some increasing pain.  

In a September 2002 VA cold injuries examination report, 
physical examination findings reflected that the veteran's 
right middle and ring fingers at the PIP joints lacked about 
45 degrees of complete extension to neutral.  Other joints 
range of motion was noted to be within normal limits.  The 
examiner listed a diagnosis of history of cold injury to the 
hands. 

A VA treatment note dated in November 2003 reflects 
complaints of right hand pain.  VA treatment notes dated in 
July and August 2005 reflect subjective complaints of right 
hand weakness and no clinical evidence of neuronal or muscle 
involvement for right hand weakness.  
 
In a September 2005 VA cold injury protocol examination 
report, the veteran complained of index and ring finger 
impairment. 

In a September 2005 VA hand, thumb, and fingers examination 
report, the veteran complained of loss of strength of the 
right hand, right ring finger, and right long finger.  Range 
of motion findings for the right ring finger were noted as 
DIP joint actively flexed 0 - 30 degrees with pain and 
passively flexed 0 - 60 degrees with pain, PIP joint actively 
flexed 0 - 30 degrees and passively flexed 0 - 90 degrees 
with pain, and MCP joint actively flexed 0 - 20 degrees with 
pain and passively flexed 0 - 40 degrees with pain.  Range of 
motion findings for the right long finger were noted as DIP 
joint actively flexed 0 - 30 degrees with pain and passively 
flexed 0 - 60 degrees with pain, PIP joint actively flexed 0 
- 40 degrees and passively flexed 0 - 90 degrees with pain, 
and MCP joint actively flexed 0 - 40 degrees with pain and 
passively flexed 0 - 100 degrees with pain.  

The examiner also reported that the PIP joint of the right 
long finger was ankylosed with flexion deformity of 30 
degrees, no rotation or angulation of bones, 30 degrees below 
midline only at PIP joint, 10 degrees below midline at DIP 
joint, and no MCP joint deformity.  Measurements of the gap 
in inches between the tip of the thumb and finger were listed 
as .75 inches for the right ring finger and .50 inches for 
right long finger.  The distance between tips of fingers and 
proximal transverse crease were listed as 2.50 inches for the 
right ring finger and 2 inches for right long finger.  The 
examiner indicated that the veteran exhibited decreased range 
of motion of the fingers after repetitive use.  He further 
noted that functional impairment due to pain and weakened 
movement is present due to flare-ups.  While he noted that 
the veteran's deformities interfere with the function of his 
fingers, it was reported that neurological, sensory, and 
vibration test findings were within normal limits.  The 
examiner listed a diagnosis of degenerative joint disease of 
the right DIP and PIP finger joints. 

As an initial matter, evidence of record indicates that the 
veteran is right-hand dominant.  Consequently, his service-
connected right long and ring finger disabilities are rated 
as impairment of the major finger.  See 38 C.F.R. § 4.69 
(2007).

Based upon the evidence of record, the veteran's service-
connected limitation of extension of the right long finger is 
presently manifested by complaints of pain and functional 
limitation as well as findings of ankylosis of the PIP joint 
and limitation of motion.  The Board finds that the veteran 
is already receiving the maximum disability rating assignable 
for ankylosis of individual digits as well as limitation of 
motion of the right long finger.  Further, the objective 
medical evidence does not demonstrate an impairment 
equivalent to an amputation of the finger.  

The Board also notes the service-connected limitation of 
extension of the right ring finger is presently manifested by 
complaints of pain, limitation of function, and findings of 
limitation of motion.  The Board finds that the veteran is 
already receiving the maximum disability rating assignable 
for ankylosis of individual digits as well as limitation of 
motion of the right ring finger.  Further, the objective 
medical evidence does not demonstrate ankylosis or an 
impairment equivalent to an amputation of the right ring 
finger.  

The Board recognizes that the veteran has asserted that he 
has trouble using his right hand as well as impaired function 
of the right long and ring fingers.  However, multiple 
treatment providers have not documented significant 
interference with the overall function of the right hand nor 
documented any limitation of motion or interference with 
other digits due to the veteran's service-connected 
limitation of extension of right long and ring fingers alone.  
The Board further notes that the veteran has already been 
assigned multiple separate disability ratings for his right 
hand frostbite residuals as well as degenerative joint 
disease of the right ring and long fingers.

As the veteran is receiving the maximum disability ratings 
under the diagnostic codes applicable to his single long and 
ring finger disabilities, consideration of an increased 
rating based on functional loss due to pain and other 
symptoms is not for application.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80 (1997).  

For all the foregoing reasons, the veteran's claims for 
entitlement to initial noncompensable rating for limitation 
of extension of the right ring finger and for entitlement to 
an initial rating in excess of 10 percent for limitation of 
extension of the right long finger must be denied.  The Board 
has considered staged ratings, under Fenderson v. West, 12 
Vet. App. 119 (1999) and Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007), but concludes that they are not 
warranted.  Since the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Frostbite Residuals of the Nose, Forehead, and Left Ear

In this case, the veteran currently assigned a 10 percent 
rating for frostbite residuals of the nose and forehead and a 
10 percent rating for frostbite residuals of the left ear, 
each pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 7122 
(2007).



Laws and Regulations

7122  Cold injury residuals:
Rating
With the following in affected parts:
 
Arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: 
tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched 
out lesions, or osteoarthritis)
30
Arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis)
20
Arthralgia or other pain, numbness, or cold 
sensitivity
10
Note 1: Separately evaluate amputations of fingers or toes, 
and complications such as squamous cell carcinoma at the site 
of a cold injury scar or peripheral neuropathy, under other 
diagnostic codes.  Separately evaluate other disabilities 
that have been diagnosed as the residual effects of cold 
injury, such as Raynaud's phenomenon, muscle atrophy, etc., 
unless they are used to support an evaluation under 
diagnostic code 7122.
Note 2: Evaluate each affected part (e.g., hand, foot, ear, 
nose) separately and combine the ratings in accordance with 
§4.25 and §4.26.
See 38 C.F.R. § 4.104, Diagnostic Code 7122 (2007).

Factual Background and Analysis

After a review of the evidence, and with the application of 
Fenderson v. West, 12 Vet. App. 119 (1999), the Board finds 
that the evidence warrants the assignment of separate ratings 
for separate periods of time based on the facts found, for 
the veteran's frostbite residuals of the nose and forehead 
and for the veteran's frostbite residuals of the left ear.

In a September 2002 VA cold injuries examination report, 
physical examination findings were noted as some mild scaling 
of the nose and left ear.  The examiner diagnosed a history 
of cold injury to the left ear, nose, and forehead. 
 
In his July 2003 notice of disagreement, the veteran 
complained of burning, cold sensitivity, discoloration, 
numbness, and scaling on his nose and left ear. 

In a November 2003 VA dermatology consultation note, the 
examiner noted that the veteran had one keratosis over the 
bridge of his nose.  An August 2004 treatment record noted 
findings of seborrhea on the sides and corners of the nose as 
well as the ear canals.  The examiner assessed actinic 
keratoses and performed cryotherapy.  The veteran was noted 
to have an actinic keratosis of the right nasal side wall in 
a May 2005 treatment record. 

In a September 2005 VA cold injury protocol examination 
report, the examiner indicated that the veteran had no 
abnormality, particularly on the skin of the nose.  The 
examiner listed an impression that there was no clear 
evidence of any residual of a frostbite injury.  It was 
further noted that the veteran's complaints regarding his 
skin appear to be a skin rash and perhaps changes of the skin 
for aging. 

In an additional September 2005 VA cold injury protocol 
examination report, the examiner noted findings of cold 
injury of the nose, forehead, and left ear.  It was further 
noted that the veteran complained of cold sensitivity of the 
left ear and nose.  Physical examination findings indicated 
that the veteran did not suffer from hyperhidrosis of 
affected parts, recurrent fungal infections, Raynaud's 
phenomenon, abnormal color, or nail abnormalities.

In an October 2005 VA skin diseases examination report, the 
examiner noted that in the past, the veteran had multiple 
squamous and basal cell cancerous lesions removed from the 
forehead and lips, some by excision and other with 
cryotherapy.  He had multiple actinic keratoses, treated with 
Effudex.  The veteran complained of residuals of cold 
injuries to his nose, forehead, and left ear.  Physical 
examination findings indicated that the veteran did not 
suffer from hyperhidrosis of affected parts.  The examiner 
listed manifestations of the veteran's head lesions including 
scaliness and discoloration of the left ear and nose.  He 
further indicated that the veteran's forehead was 
asymptomatic.  The examiner commented that the veteran had 
complained of residual effects of the cold injury of his nose 
and left ear that included breakdown of the tissues with 
bleeding during cold weather.  

For the Time Period Prior to October 3, 2005

Considering the evidence in light of the above-referenced 
legal authority, the Board finds that initial 10 percent 
ratings assigned for the veteran's frostbite residuals of the 
nose and forehead and of the left ear represent the maximum 
ratings assignable for the time period from the effective 
date of the grants of service connection on November 28, 2000 
to October 2, 2005.  While competent medical evidence during 
this time period does show that the veteran complained of 
cold sensitivity of his nose and left ear, objective medical 
findings do not indicate that the veteran suffered from 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or x-ray abnormalities of 
the nose and forehead or of the left ear.

The Board has considered staged ratings, under Fenderson v. 
West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007), but concludes that they 
are not warranted during this time period.  Since the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the Time Period from to October 3, 2005

Considering the evidence in light of the above-referenced 
legal authority, the Board finds that the record presents a 
basis for the assignment of 20 percent ratings for the 
veteran's frostbite residuals of the nose and forehead and of 
the left ear for the time period from October 3, 2005.  
Objective medical findings during this time period clearly 
indicate that the veteran's frostbite residuals of the nose 
and forehead and of the left ear are manifested by cold 
sensitivity, discoloration, and scaling.

However, based on the foregoing medical evidence, the Board 
finds that the veteran's service-connected frostbite 
residuals of the nose and forehead and of the left ear do not 
warrant the assignment of ratings in excess of 20 percent 
under Diagnostic Code 7122 during this time period.  
Objective medical findings do not show that the veteran's 
cold injury residuals of the nose and forehead or of the left 
ear are manifested by arthralgia or other pain, numbness, or 
cold sensitivity plus two or more of the following symptoms, 
including tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  While the Board notes that the 
veteran complained of tissue breakdown of his left ear and 
nose during cold weather during the October 2005 VA 
examination, competent medical evidence of record does not 
indicate that the veteran's frostbite residuals of the left 
ear or nose had caused any form of tissue loss.

For all the foregoing reasons, the Board concludes that 20 
percent ratings, but no higher, are warranted for veteran's 
service-connected frostbite residuals of the nose and 
forehead and of the left ear for the time period from October 
3, 2005.

All Disabilities

The Board acknowledges the veteran's contentions that his 
frostbite injury residuals of the left ear and of the nose 
and forehead, and his right long and ring finger disabilities 
are more severely disabling.  However, as noted above, the 
veteran is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected frostbite residuals and finger 
disabilities that would take the veteran's case outside the 
norm so as to warrant the assignment of any extraschedular 
ratings.  Consequently, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

ORDER

Entitlement to an initial rating in excess of 10 percent for 
limitation of extension of the right long finger is denied.

Entitlement to an initial compensable rating for limitation 
of extension of the right ring finger is denied.

An initial rating in excess of 10 percent for frostbite 
residuals of the nose and forehead, for the period prior to 
October 3, 2005, is denied.

From October 3, 2005, a 20 percent rating is granted for 
frostbite residuals of the nose and forehead, subject to the 
law and regulations governing the payment of monetary 
benefits.

An initial rating in excess of 10 percent for frostbite 
residuals of left ear, for the period prior to October 3, 
2005, is denied.

From October 3, 2005, a 20 percent rating is granted for 
frostbite residuals of the left ear, subject to the law and 
regulations governing the payment of monetary benefits.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


